The Honorable John Hall State Representative 2429 Highway 348 Rudy, AR 72952-9401
Dear Representative Hall:
This is in response to your request for an opinion regarding A.C.A. §14-92-230(d), pertaining to the payment of suburban improvement district taxes. Your specific question is as follows:
  Does Section 14-92-230(d) require the county tax collector to collect improvement taxes, for the current year, and/or any delinquent improvement taxes, from the taxpayer prior to accepting the taxpayer's ad valorem real property taxes, even though the ad valorem taxes are being collected for the previous year?
Although I am somewhat uncertain as to the exact focus of your question, it is my opinion that suburban improvement district taxes are due in the year in which the levy is made, i.e., collection of those taxes is for the current year. See Op. Att'y Gen. Nos. 92-338 and 90-242. Unredeemed, delinquent improvement taxes are certified to the Commissioner of State Lands for redemption or sale. See A.C.A. § 14-92-232(b) (Supp. 1997).
As you note, it was concluded in Attorney General Opinion 90-242, issued by a previous administration of this office, that suburban improvement district taxes are due in the year in which the levy is made, unlike ad valorem real property taxes which are collected in the succeeding year. This followed from the difference in the applicable Code sections regarding collection of the respective taxes in relation to levy of the tax. See A.C.A. §§ 14-92-228, 14-92-230, and 26-35-501, cited in Opinion90-242.
The specific provision about which you have inquired, A.C.A. §14-92-230(d), was amended in 1991 to make the payment of suburban improvement district taxes a prerequisite to paying ad valorem real property taxes. See Acts 1991, No. 281, § 1. Subsection (d) now states:
  A property owner shall be required to pay applicable suburban improvement district taxes provided in this subchapter as a prerequisite to paying his ad valorem real property taxes.
A.C.A. § 14-92-230(d) (Supp. 1997).
I believe it is clear that as a general matter, ad valorem taxes are still collected for the previous year and the improvement district taxes are collected for the current year. Section 14-92-230(d), as amended, simply requires that the improvement taxes be paid before the ad valorem taxes can be paid. If delinquencies remain in the improvement district taxes, reference must be made to A.C.A. § 14-92-232(b) (Supp. 1997), which provides:
  Delinquent suburban improvement district assessments shall be held by the county collector, and, if not redeemed, the assessments shall be certified to the Commissioner of State Lands for redemption or sale, pursuant to Act 626 of 1983, as amended.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh